FORM20-F/A (Amendment No. 1) ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2013 Commission file number000-22113 EURO TECH HOLDINGS COMPANY LIMITED (Exact name of Registrant as specified in its charter) EURO TECH HOLDINGS COMPANY LIMITED (Translation of Registrant’s name into English) British Virgin Islands (Jurisdiction of incorporation or organization) 18/F Gee Chang Hong Centre, 65 Wong Chuk Hong Road, Hong Kong (Address of principal executive offices) T.C. Leung FAX: 852-28734887 18/F Gee Change Hong Centre 65 Wong Chuk Hong Road Hong Kong (Name, Telephone, Email and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section12(b)of the Act. Name of each exchange on which registered: NASDAQ Ordinary Shares, no par value Securities registered or to be registered pursuant to Section12(g)of the Act. Not Applicable (Title of Class) Securities for which there is a reporting obligation pursuant to Section15(d)of the Act. Not Applicable (Title of Class) Indicate the number of issued and outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report 2,069,223 Ordinary Shares Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.oYesþNo If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934.oYesþNo Note — Checking the box above will not relieve any registrant required to file reports pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.þYes oNo Indicate by check mark whether the registrant has submitted electronically and posed on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).þYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act (Check one). Large accelerated filer o Accelerated filer o Non-accelerated filer þ Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP þ International Financial Reporting Standards as issued by the International Accounting Standards Board o Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow.oItem 17oItem 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).oYesþNo EXPLANATORY NOTES 1. In addition to the financial statements of Euro Tech Holdings Company Limited (the “Company”) attached are the financial statements of Zhejiang Tianlan Environmental Protection Technology Company Limited and Zhejiang Jia Huan Electronic Co., Ltd. (“Jia Huan”).A reason for this Amendment No. 1 to the Company’s Annual Report on Form 20-F forits fiscal year ended December 31, 2013 Amendement No. 1is to provide Jia Huan’s financial statements that were omitted from that Annual Report. The only items filed with this Amendment are “Item 18. Financial Statements,” “Item 19. Exhibits” and the certifications pursuant to the Sarbanes-Oxley Act of 2002 (Exhibits 12.1, 12.2, 13.1 and 13.2). 2. The Company is also filing this Amendment No. 1 to correct typographical errors in Note 10 to the Company's financial statements entitled "Interest in affiliates." Specifically, under the year 2013 the below line items now correctly state the dollar amounts set forth opposite them as follows: US $'000 Total liabilities ) Total sharesholders' equity TABLE OF CONTENTS PARTIII ITEM 18. FINANCIAL STATEMENTS 3 ITEM 19. EXHIBITS 4 2 PARTIII ITEM 18. FINANCIAL STATEMENTS The following financial statements are filed as part of this annual report on Form20-F/A. Euro Tech Holdings Company Limited F-1 Report of Independent Registered Public Accounting Firm F-2 Consolidated balance sheets F-3 Consolidated statements of income F-4 Consolidated statements of cash flows and changes in shareholders’ equity F-5 Zhejiang Tianlan Environmental Protection Technology Company Limited F-36 Report of Independent Registered Public Accounting Firm F-37 Consolidated balance sheets F-38 Consolidated statements of income F-39 Consolidated statements cash flows and changes in shareholders’ equity F-40 Zhejiang Jia Huan Eletronic Co., Ltd. F-57 Report of Independent Registered Public Accounting Firm F-58 Consolidated balance sheet F-59 Consolidated statements of income F-60 Consolidated statements cash flows and changes in shareholders’ equity F-61 3 ITEM 19. EXHIBITS Lists of Exhibits ExhibitNo. Description Amended and Restated Memorandum and Articles of Association (1) Amendments to Exhibit3.1 ( 2) Registrant’s Audit Committee Charter (3) List of Subsidiaries(4) Certification of Chief Executive Officer pursuant to Section302 of the Sarbanes-Oxley Act of 2002 * Certification of Chief Financial Officer pursuant to Section302 of the Sarbanes-Oxley Act of 2002 * Certification of the Chief Executive Officer pursuant to 18 U.S.C. Section1350 as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 ** Certification of the Chief Financial Officer pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 ** 101.INS XBRL Instance Document* 101.SCH XBRL Taxonomy Extension Schema Document* 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document* 101.DBF XBRL Taxonomy Extension Definition Linkbase Document* 101.LAB XBRL Taxonomy Extension Label Linkbase Document* 101.PRE X BRL Taxonomy Extension Presentation Linkbase Document* * Filed with this Annual Report on Form 20-F/A. ** Furnished with this Annual Report on Form 20-F/A. 1.Incorporated by reference, previously filed as an Exhibitto Registrant’s Form 6-K on November 30, 2011. 2.Incorporated by reference, previously filed as an Exhibitto Registrant’s Form 6-K on February 6, 2012. 3.Incorporated by reference, previously filed as an Exhibitto Registrant’s Form20-F filed on August19, 2002. 4. Incorporated by reference, previously filed as an Exhibit to Registrant’s Form 20-F filed on April 29, 2014. 4 SIGNATURES Pursuant to the requirements of Section12 of the Securities Exchange Act of 1934, the registrant certifies that it meets all of the requirements for filing on Form20-F and has duly caused this annual report to be signed on its behalf by the undersigned, thereunto duly authorized. EURO TECH HOLDINGS COMPANY LIMITED (REGISTRANT) July 17, 2014 /s/ T.C. Leung T.C. Leung Chief Executive Officer and Chairman of the Board of Directors 5 EURO TECH HOLDINGS COMPANY LIMITED AUDITED CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2 CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS)/INCOME, CONSOLIDATED STATEMENTS OF CASH FLOWS AND CHANGES IN SHAREHOLDERS’ EQUITY FOR THE YEARS ENDED DECEMBER 31, 2013, 2 TOGETHER WITH REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-1 Report of Independent Registered Public Accounting Firm To the Directors and Stockholders of Euro Tech Holdings Company Limited We have audited the accompanying consolidated balance sheet of Euro Tech Holdings Company Limited (the “Company”) and its subsidiaries as of December 31, 2013 and 2012, and the related consolidated statements of operations and comprehensive (loss)/income, changes in shareholders’ equity and cash flows for the years ended December 31, 2013, 2012 and 2011.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidatedbalance sheets of the Company and its subsidiaries as of December 31, 2013 and 2012 and the consolidated results of their operations and their cash flows for the years ended December 31, 2013, 2012 and 2011, in conformity with accounting principles generally accepted in the United States of America. /s/Dominic. K.F. Chan & Co. Dominic. K.F. Chan & Co., Certified Public Accountants Hong Kong, China April 29, 2014 F-2 EURO TECH HOLDINGS COMPANY LIMITED CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2 Note US$’000 US$’000 Assets Current assets: Cash and cash equivalents Restricted cash Accounts receivable, net 6 Prepayments and other current assets 7 Inventories 8 Total current assets Property, plant and equipment, net 9 & 22(iii) Interests in affiliates 10 Goodwill 13 Deferred tax assets 4 Total assets Liabilities and shareholders’ equity Current liabilities: Accounts payable Other payables and accrued expenses 11 Taxes payable Total current liabilities Commitments and contingencies 20 - - Shareholders’ equity: Ordinary share, 20,000,000 (2012: 20,000,000) shares authorised;2,229,609 (2012: 2,229,609) shares issued 12 Additional paid-in capital Treasury stock, 160,386 (2012: 160,386) shares at cost 14 ) ) PRC statutory reserves 15 Accumulated other comprehensive income Retained earnings Equity attributable to shareholders of Euro Tech Non-controlling interest Total shareholders’ equity Total liabilities and shareholders’ equity The accompanying notes are an integral part of these consolidated financial statements. F-3 EURO TECH HOLDINGS COMPANY LIMITED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS)/INCOME FOR THE YEARS ENDED DECEMBER 31, 2013, 2 Note US$’000 US$’000 US$’000 Revenues Trading and manufacturing Engineering Total revenues 22(i) & (ii) Cost of revenues Trading and manufacturing ) ) ) Engineering ) ) ) Total cost of revenues ) ) ) Gross profit Selling and administrative expenses ) ) ) Operating loss ) ) ) Interest income 45 46 60 Other income (net) 3 54 48 82 (Loss)/gain on disposal of fixed assets (1 ) ) (Loss)/profit before income taxes, equity in income of affiliates and non-controlling interests ) 13 ) Income (taxes)/benefit 4 ) ) 63 Equity in income of affiliates 9 Net profit/(loss) for the year 95 ) ) Less: net (income)/loss attributable to non-controlling interest ) ) Net (loss)/income attributable to the Company ) ) Other comprehensive loss Net profit/(loss) 95 ) ) Foreign exchange translation adjustments - Release of translation reserves upon disposal of a subsidiary ) - - Comprehensive income/(loss) ) Less: Comprehensive (income)/loss attributable to non-controlling interest ) ) Comprehensive income/(loss) attributable to the Company 35 ) The accompanying notes are an integral part of these consolidated financial statements. F-4 EURO TECH HOLDINGS COMPANY LIMITED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS)/INCOME (CONTINUED) FOR THE YEARS ENDED DECEMBER 31, 2013, 2 Note US$’000 US$’000 US$’000 Net (loss)/income per ordinary share -Basic US(0.01) US(0.21) US0.25 - Diluted US(0.01) US(0.21) US0.25 Weighted average number of ordinary shares outstanding - Basic 5 - Diluted 5 *In connection with a 2 for 11 subsequent reverse stock split on January 13, 2012, the common stock and the computation of Basic and Diluted EPS are adjusted retroactively to reflect the recapitalization change. The accompanying notes are an integral part of these consolidated financial statements. F-5 EURO TECH HOLDINGS COMPANY LIMITED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2013, 2 US$’000 US$’000 US$’000 Cash flows from operating activities: Net (loss)/income ) ) (Used in)/ adjustments to reconcile net income to net cash provided by operating activities: Depreciation of property, plant and equipment Loss/(gain) on disposal of property, plant and equipment 1 22 ) Non-controlling interest in profits/(loss) of subsidiaries ) Equity in profit/(loss) of affiliates ) (9 ) ) Deferred tax assets 26 25 ) Decrease/(increase) in current assets: Accounts receivable, net ) ) Prepayments and other current assets ) ) Inventories ) Increase/(decrease) in current liabilities: Accounts payable ) ) Other payables and accrued expenses ) ) Taxation payable ) 71 ) Net cash (used in)/provided by operating activities ) ) Cash flows from investing activities: Purchase of property, plant and equipment ) ) ) Proceeds on disposal of property, plant and equipment 1 2 Purchase of non-controlling interest of subsidiaries - - ) Dividend received from affiliates - Investments in affiliates - - ) Restricted cash for issuance of bank guarantees ) Dividend paid to non-controlling interest ) - - Net cash provided by/(used in) investing activities ) Cash flows from financing activities: Purchase of treasury stock - ) ) Net cash used in financing activities - ) ) Effect of exchange rate changes on cash and cash equivalents - Net (decrease)/increase in cash and cash equivalents ) ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year Supplementary information US$’000 US$’000 US$’000 Interest received 45 46 60 Income taxes paid 8 The accompanying notes are an integral part of these consolidated financial statements. F-6 EURO TECH HOLDINGS COMPANY LIMITED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY FOR THE YEARS ENDED DECEMBER 31, 2013, 2 Number of ordinary share Ordinary share Additional paid-in capital Treasury stock Accumulated other com- prehensive income PRC statutory reserves Retained earnings Non-controlling interest Total US$’000 US$’000 US$’000 US$’000 US$’000 US$’000 US$’000 US$’000 Balance as of January 1, 2011 ) Net loss ) ) Other comprehensive income: Foreign exchange translation adjustment - 89 Purchase of treasury stock - - - ) - ) Appropriation of reserves - (1 ) 1 - - Dividend paid/payable to non-controlling interest - ) ) Purchase of non-controlling interest - ) ) Balance as of December 31, 2011 ) Net loss - ) ) Purchase of treasury stock - - - ) - Appropriation of reserves - 37 ) - - Cancellation of fractional shares ) - Balance as of December 31, 2012 ) Net loss - ) 95 Other comprehensive income: Foreign exchange translation adjustment - 54 Appropriation of reserves - 4 (4 ) - - Dividend paid/payable to non-controlling interest - ) ) Disposal of a subsidiary - 53 53 Release of translation reserves upon disposal of a subsidiary - ) - - - ) Balance as of December 31, 2013 ) The accompanying notes are an integral part of these consolidated financial statements. F-7 EURO TECH HOLDINGS COMPANY LIMITED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS 1 Organisation and principal activities Euro Tech Holdings Company Limited (the “Company”) was incorporated in the British Virgin Islands on September 30, 1996. Euro Tech (Far East) Limited (“Far East”) is the principal operating subsidiary of the Company.It is principally engaged in the marketing and trading of water and waste water related process control, analytical and testing instruments, disinfection equipment, supplies and related automation systems in Hong Kong and in the People’s Republic of China (the “PRC”). Details of the Company’s significant subsidiaries and affiliates are summarised as follows: Name Percentage of equityownership Place ofincorporation Principal activities Subsidiaries: Euro Tech (Far East) Limited 100% Hong Kong Marketing and trading of water and waste water related process control, analytical and testing instruments, disinfection equipment, supplies and related automation systems Euro Tech (China) Limited 100% Hong Kong Inactive ChinaH2O.com Limited*** 100% Hong Kong Internet content provider and provision of marketing services for environmental industry tothe Company and its subsidiaries Euro Tech Trading (Shanghai) Limited 100% The PRC Marketing and trading of water and waste water related process control, analytical and testing instruments, disinfection equipment, supplies and related automation systems Shanghai Euro Tech Limited 100% The PRC Manufacturing of analytical and testing equipment Shanghai Euro Tech Environmental Engineering Company Limited 100% The PRC Undertaking water and waste-water treatment engineering projects Chongqing Euro Tech Rizhi Technology Co., Ltd 100% The PRC Marketing and trading of water and waste water related process control, analytical and testing instruments, disinfection equipment, supplies and related automation systems F-8 EURO TECH HOLDINGS COMPANY LIMITED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS 1 Organisation and principal activities (Continued) Name Percentage of equityownership Place ofincorporation Principal activities Rizhi Euro Tech Instrument (Shaanxi) Co., Ltd 100% TThe PRC Marketing and trading of water and waste water related process control, analytical and testing instruments, disinfection equipment, supplies and related automation systems Guangzhou Euro Tech Environmental Equipment Co., Ltd 100% TThe PRC Marketing and trading of water and waste water related process control, analytical and testing instruments, disinfection equipment, supplies and related automation systems Yixing Pact Environmental Technology Co., Ltd 58%* TThe PRC Design, manufacture and operation of water and waste water treatment machinery and equipment Pact Asia Pacific Limited** 58%* The British Virgin Islands Producing and selling of environment protection equipment, undertaking environment protection projects and providing relevant technology advice, training and services Affiliates: Zhejiang Tianlan Environmental Protection Technology Co. Ltd. (Formerly known as Zhejiang Tianlan Desulfurization and Dust–Removal Co. Ltd.) 20% TThe PRC Design, general contract, equipment manufacturing, installation, testing and operation management of the treatment of waste gases emitted Zhejaing Jia Huan Electronic Co. Ltd. 20% TThe PRC Design and manufacturing automatic control systems and electric voltage control equipment for electrostatic precipitators (air purification equipment) * In the year 2011, the Company additionally acquired 5% equity interest of these two companies. ** The subsidiary of Pact Asia Pacific Limited, Pact Environmental Equipment Co., Ltd was deregistered on January 11, 2013. *** The subsidiary was deregistered on February 17, 2012. F-9 EURO TECH HOLDINGS COMPANY LIMITED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS 2 Summary of significant accounting policies (a) Basis of Consolidation The consolidated financial statements include the accounts of Euro Tech Holdings Company Limited and its subsidiaries (the “Group”).The financial statements of variable interest entities (“VIEs”), as defined by the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Subtopic 810-10, Consolidation, are included in the consolidated financial statements, if applicable. All material intercompany balances and transactions have been eliminated on consolidation. The Group identified that certain retail shops established in the PRC qualified as variable interest entities as defined in ASC 810-10.The retail shops are principally engaged in the retailing business of water and waste water related process control, analytical and testing instruments, disinfection equipment, supplies and related automation systems.The Company is the primary beneficiary of these retail shops and, accordingly, consolidated their financial statements.The Company has a controlling financial interest in these retail shops and is subject to a majority of the risk of loss from the retailing activities, and is entitled to receive a majority of the retail shops’ residual returns.Total assets and liabilities of these consolidated VIEs total US$5,182 and US$4,744, as of December 31, 2013 and US$14,204 and US$3,581, as of December 31, 2012, respectively.The cumulative losses on consolidating these VIEs in the Group’s consolidated statement of income in 2013 were US$302,893 (2012: losses of US$275,232 and 2010: 2011: losses of US$244,024), including taxes of US$1,018 (2012: US$1,262 and 2011: US$2,222).The assets of the entities consist mainly of cash and bank balances, trade and other receivables, inventories and property, plant and equipment.The creditors of these VIEs do not have a recourse to the general credit of the Group. The Group will provide for all necessary financing for the VIEs. (b) Subsidiaries and affiliates A subsidiary is a company in which the Company, directly or indirectly, controls more than one half of the voting power; has the power to appoint or remove the majority of the members of the board of directors; to cast a majority of votes at the meeting of the board of directors or to govern the financial and operating policies of the investee under a statute or agreement among the shareholders or equity holders Investments in business entities in which the Company does not have control, but has the ability to exercise significant influence over operating and financial policies (generally 20-50 percent ownership), are accounted for using the equity method of accounting. (c) Revenue Recognition The Group’s main source of revenue is the sale of water and waste water related process control, analytical and testing instruments, disinfection equipment, supplies and related automation systems. The Company recognises revenue when the product is delivered and the title is transferred.For certain products where installation is necessary, revenue is recognised upon completion of installation. Revenue earned from customer support services, which represents a minor percentage of total revenues, is recognised when such services are provided. F-10 EURO TECH HOLDINGS COMPANY LIMITED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS 2 Summary of significant accounting policies (Continued) (c) Revenue Recognition (Continued) Revenues and profits in long term fixed price contracts or engineering income are recognised using the percentage of completion method in accordance with FASB ASC Subtopic 605-35, Revenue Recognition – Construction-Type and Production-Type Contracts.This approach primarily based on contract costs incurred to date compared with total estimated contract costs. Changes to total estimated contract costs or losses, if any, are recognised in the period they are determined. Revenues recognised in excess of amounts billed are classified as costs and estimated earnings in excess of billings on uncompleted contracts. Essentially all of such amounts are expected to be billed and collected within one year and are classified as current assets. Billings in excess of costs and estimated earnings on uncompleted contracts are classified as current liabilities. When reasonably dependable estimates cannot be made, construction contract revenues are recognised using the completed contract method. (d) Research and Development Costs Research and development costs (“R&D” costs) are expensed as incurred.The R&D costs amounted to approximately US$427,000, US$930,000 and US$200,000 for the years ended December 31, 2013, 2012 and 2011 respectively and were included in “Selling and Administrative” expensesin the Group’s consolidated statements of income. (e) Advertising and promotional expenses Advertising and promotional expenses (“A&P” expenses) are expensed as incurred.The A&P expenses amounted to approximately US$12,000, US$21,000 and US$61,000 for the years December 31, 2013, 2012 and 2011 respectively and were included in “Selling and Administrative” expensesin the Group’s consolidated statements of income. (f) Taxation The Group accounts for income and deferred tax under the provision of FASB ASC Subtopic 740-10, Income Taxes, under which deferred taxes are recognised for all temporary differences between the applicable tax balance sheets and the consolidated balance sheet.Deferred tax assets and liabilities are recognised for the estimated future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.ASC 740-10 also requires the recognition of the future tax benefits of net operating loss carry forwards.A valuation allowance is established when the deferred tax assets are not expected to be realised within a reasonable period of time. In accordance with ASC 740-10, the Company recognises tax benefits that satisfy a greater than 50% probability threshold and provides for the estimated impact of interest and penalties for such tax benefits. The Company did not have such uncertain tax positions in 2013, 2012 and 2011. Deferred tax assets and liabilities are measured using the enacted tax rates expected to be applicable for taxable income in the years in which temporary differences are expected to be recovered or settled.The effect on deferred tax assets and liabilities of a change in tax rates is recognised in income for the period that includes the enactment date. F-11 EURO TECH HOLDINGS COMPANY LIMITED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS 2 Summary of significant accounting policies (Continued) (g) Cash and Cash Equivalents Cash and cash equivalents include cash on hand and demand deposits with banks. (h) Restricted Cash Restricted cash represents cash deposits retained with banks in the PRC for issuance of performance guarantees to the customers. The amount is expected to be released within one year after the balance sheet date. (i) Receivables and Other Assets Receivables and other assets are recorded at their nominal values.Doubtful debt allowances are provided for identified individual risks for these line items.If the loss of a certain part of the receivables is probable, doubtful debt allowances are provided to cover the expected loss. Receivables are written off against the allowance after all means of collection have been exhausted and the potential for recovery is considered remote. (j) Inventories Inventories are stated at the lower of cost, on the first-in, first-out method, or market value.Costs include purchase and related costs incurred in bringing each product to its present location and condition.Market value is calculated based on the estimated normal selling price, less further costs expected to be incurred for disposal.Allowance is made for obsolete, slow moving or defective items, where appropriate. (k) Property, Plant and Equipment Property, plant and equipment are stated at cost less accumulated depreciation. Gains or losses on disposal are reflected in current operations.Major expenditures for betterments and renewals are capitalised.All ordinary repair and maintenance costs are expensed as incurred.Depreciation of property, plant and equipment is computed using the straight-line method over the assets’ estimated useful lives as follows: Office premises 47 to 51 years Leasehold improvements over terms of the leases or the useful lives whichever is less Furniture, fixtures and office equipment 3 to 5 years Motor vehicles 4 years Testing equipment 3 years F-12 EURO TECH HOLDINGS COMPANY LIMITED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS 2 Summary of significant accounting policies (Continued) (l) Impairment The Group has adopted FASB ASC Subtopic 360-10, Property, Plant, and Equipment, which requires impairment losses to be recorded for property, plant and equipment to be held and used in operations when indicators of impairment are present.Reviews are regularly performed to determine whether the carrying value of assets is impaired.The Group determines the existence of such impairment by measuring the expected future cash flows (undiscounted and without interest charges) and comparing such amount to the carrying amount of the assets.An impairment loss, if one exists, is then measured as the amount by which the carrying amount of the asset exceeds the discounted estimated future cash flows. Assets to be disposed of are reported at the lower of the carrying amount or fair value of such assets less costs to sell.Asset impairment charges are recorded to reduce the carrying amount of the long-lived asset that will be sold or disposed of to their estimated fair values. Charges for the asset impairment reduce the carrying amount of the long-lived assets to their estimated salvage value in connection with the decision to dispose of such assets. There were no impairment losses recorded during each of the three years ended December 31, 2013. (m) Operating Leases Leases where substantially all the risks and rewards of ownership of the leased assets remain with the lessors are accounted for as operating leases.Rental payments under operating leases are charged to expense on the straight-line basis over the period of the relevant leases. (n) Goodwill Goodwill represents the excess of the purchase price in a business combination over the fair value of the net tangible and intangible assets acquired. Under ASC 350, goodwill is not amortized, but rather is subject to an annual impairment test. Goodwill is tested for impairment at the reporting unit level by comparing the fair value of the reporting unit with its carrying value. The Company performs its annual impairment analysis of goodwill in the fourth quarter of the year, or more often if there are indicators of impairment present. The provisions of ASC 350 require that a two-step impairment test be performed on goodwill at the level of the reporting units. In the first step, or Step 1, the Company compares the fair value of each reporting unit to its carrying value. If the fair value exceeds the carrying value of the net assets, goodwill is considered not impaired, and the Company is not required to perform further testing. If the carrying value of the net assets exceeds the fair value, then the Company must perform the second step, or Step 2, of the impairment test in order to determine the implied fair value of goodwill. To determine the fair value used in Step 1, the Company uses discounted cash flows. If and when the Company is required to perform a Step 2 analysis, determining the fair value of its net assets and its off-balance sheet intangibles would require it to make judgments that involve the use of significant estimates and assumptions. F-13 EURO TECH HOLDINGS COMPANY LIMITED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS 2 Summary of significant accounting policies (Continued) (o) Foreign Currency Translation The Company maintains its books and records in United States dollars.Its subsidiaries and affiliates maintain their books and records either in Hong Kong dollars or Chinese Renminbi (“functional currencies”).Foreign currency transactions during the year are translated into the respective functional currencies at the applicable rates of exchange at the dates of the transactions.Monetary assets and liabilities denominated in foreign currencies are translated into the respective functional currencies using the exchange rates prevailing at the balance sheet dates.Gains or losses from foreign currency transactions are recognised in the consolidated statements of income during the year in which they occur.Translation adjustments on subsidiaries’ equity are included as accumulated comprehensive income or loss. (p) Derivative Instruments and Hedging Activities ASC 815, "Derivatives and Hedging" ("ASC 815"), as amended, requires the Company to recognize all derivatives on the balance sheet at fair value. Derivatives that are not hedges must be adjusted to fair value through income (loss). If the derivative is a hedge, depending on the nature of the hedge, changes in the fair value of derivatives are either offset against the change in fair value of the hedged assets, liabilities, or firm commitments through earnings or recognized in other comprehensive income until the hedged item is recognized in earnings. The ineffective portion of a derivative's change in fair value is immediately recognized in earnings. The Company uses derivatives to hedge certain cash flow foreign currency exposures in order to further reduce the Company's exposure to foreign currency risks. The Company measured the fair value of the contracts in accordance with ASC No. 820, "Fair Value Measurement and Disclosure" ("ASC 820") at Level 2. Level 2- includes other inputs that are directly or indirectly observable in the marketplace. As of December 31, 2013 the Group does not have any open contracts. (q) Comprehensive Income The Group has adopted FASB ASC Subtopic 220-10, Comprehensive Income, which requires the Group to report all changes in equity during a period, except for those resulting from investment by owners and distribution to owners, in the financial statements for the period in which they are recognised.The Group has presented comprehensive income, which encompasses net income and foreign currency translation adjustments, in the consolidated statement of changes in shareholders’ equity. (r) Ordinary Share On November 22, 2011, the Company filed Amended and Restated Memorandum and Articles of Association with the Registry of Corporate Affairs of the BVI Financial Services Commission that on November 29, 2011 became effective as of the filing date to amend the Company’s ordinary shares of US$0.01 par value capital stock to no par value capital stock. Treasury stock is accounted for using the cost method.When treasury stock is reissued, the value is computed and recorded using a weighted-average basis. F-14 EURO TECH HOLDINGS COMPANY LIMITED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS 2 Summary of significant accounting policies (Continued) (s) Net income per Ordinary Share Net income per ordinary share is computed in accordance with FASB ASC Subtopic 260-10, Earnings Per Share, by dividing the net income by the weighted average number of shares of ordinary share outstanding during the period.The Company reports both basic earnings per share, which is based on the weighted average number of ordinary shares outstanding, and diluted earnings per share, which is based on the weighted average number of ordinary shares outstanding and all dilutive potential ordinary shares outstanding. Outstanding stock options are the only dilutive potential shares of the Company. (t) Stock-based Compensation The Group accounts for stock-based compensation in accordance with ASC 718, "Compensation-Stock Compensation" ("ASC 718"). ASC 718 requires companies to estimate the fair value of equity-based payment awards on the date of grant using an option-pricing model. The value of the portion of the award that is ultimately expected to vest is recognized as an expense over the requisite service periods in the Company's consolidated statement of operations. The Group recognizes compensation expenses for the value of its awards, based on the straight line method over the requisite service period of each of the awards, net of estimated forfeitures. ASC 718 requires forfeitures to be estimated at the time of grant and revised, if necessary, in subsequent periods if actual forfeitures differ from those estimates. (u) Use of Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the amounts that are reported in the consolidated financial statements and accompanying disclosures.Although these estimates are based on management’s best knowledge of current events and actions that the Company may undertake in the future, actual results may be different from the estimates. (v) Related Parties Related partiesare affiliates of the enterprise; entities for which investments are accounted for by the equity method by the enterprise; trusts for the benefit of employees, such as pension and profit-sharing trusts that are managed by or under the trusteeship of management; principal owners of the enterprise; its management; members of the immediate families of principal owners of the enterprise and its management; and other parties with which the enterprise may deal if one party controls or can significantly influence the management or operating policies of the other to an extent that one of the transacting parties might be prevented from fully pursuing its own separate interests. Another party also is a related party if it can significantly influence the management or operating policies of the transacting parties or if it has an ownership interest in one of the transacting parties and can significantly influence the other to an extent that one or more of the transacting parties might be prevented from fully pursuing its own separate interests. F-15 EURO TECH HOLDINGS COMPANY LIMITED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS 2 Summary of significant accounting policies (Continued) (w) Segment Information The Company’s segment reporting is prepared in accordance with FASB ASC Subtopic 280-10, Segment Reporting.The management approach required by ASC 280-10 designates that the internal reporting structure that is used by management for making operating decisions and assessing performance should be used as the source for presenting the Company’s reportable segments.The Company categorises its operations into two business segments: Trading and manufacturing, and Engineering. (x) Recent Accounting Pronouncements In January 2013, the FASB issued ASU 2013-01, “Balance Sheet (Topic 210): Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities.” The amendments in this ASU clarify the scope for derivatives accounted for in accordance with Topic 815, Derivatives and Hedging, including bifurcated embedded derivatives, repurchase agreements and reverse repurchase agreements and securities borrowing and securities lending transactions that are either offset or subject to netting arrangements. An entity is required to apply the amendments for fiscal years, and interim periods within those years, beginning on or after January 1, 2013. The adoption of the new guidance did not have a material impact on the Company's consolidated financial statements. In February 2013, the FASB issued ASU 2013-02, “Comprehensive Income (Topic 220): Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income.” The amendments in this ASU require an entity to present (either on the face of the statement where net income is presented or in the notes) the effects on the line items of net income of significant amounts reclassified out of accumulated other comprehensive income. In addition, the amendments require a cross-reference to other disclosures currently required for other reclassification items to be reclassified directly to net income in their entirety in the same reporting period. Companies should apply these amendments for fiscal years, and interim periods within those years, beginning on or after December 15, 2012. The Company has included the required disclosures from ASU 2013-02 in the consolidated financial statements. In February 2013, the FASB issued ASU 2013-04: Liabilities (Topic 405): Obligations Resulting from Joint and Several Liability Arrangements for Which the Total Amount of the Obligation Is Fixed at the Reporting Date. This standard requires an entity to measure obligations resulting from joint and several liability arrangements for which the total amount of the obligation within the scope of this guidance is fixed at the reporting date, as the sum of the amount the reporting entity agreed to pay on the basis of its arrangement among its co-obligors and any additional amount the reporting entity expects to pay on behalf of its co-obligors. The guidance also requires an entity to disclose the nature and amount of the obligation as well as other information about those obligations. The amendments in this update are effective for fiscal years, and interim periods within those years, beginning after December 15, 2013. We do not expect the provisions of ASU 2013-04 to have a material effect on our financial position, results of operations or cash flows. F-16 EURO TECH HOLDINGS COMPANY LIMITED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS 2 Summary of significant accounting policies (Continued) (x) Recent Accounting Pronouncements (continued) In March 2013, the FASB issued ASU No. 2013-05, Foreign Currency Matters (Topic 830): Parent’s Accounting for the Cumulative Translation Adjustment upon Derecognition of Certain Subsidiaries or Groups of Assets within a Foreign Entity or of an Investment in a Foreign Entity. This standard applies to the release of the cumulative translation adjustment into net income when a parent either sells a part of or all of its investment in a foreign entity or no longer holds a controlling financial interest in a subsidiary or group of assets that is a nonprofit activity or a business within a foreign entity. In addition, the amendments resolve the diversity in practice for the treatment of business combinations achieved in stages (i.e. step acquisitions) involving a foreign entity. The amendments in this are effective for fiscal years, and interim periods within those years, beginning after December 15, 2013. We do not expect the provisions of ASU 2013-05 to have a material effect on our financial position, results of operations or cash flows. In July 2013, the FASB issued ASU 2013-10, “Derivatives and Hedging (Topic 815): Inclusion of the Fed Funds Effective Swap Rate (or Overnight Index Swap Rate) as a Benchmark Interest Rate for Hedge Accounting Purposes.” The amendments in this ASU permit the Fed Funds Effective Swap Rate (also referred to as the Overnight Index Swap Rate) to be used as a U.S. benchmark interest rate for hedge accounting purposes under Topic 815, in addition to interest rates on direct Treasury obligations of the U.S. government and the London Interbank Offered Rate. The amendments also remove the restriction on using different benchmark rates for similar hedges. The amendments apply to all entities that elect to apply hedge accounting of the benchmark interest rate under Topic 815. The amendments are effective prospectively for qualifying new or redesignated hedging relationships entered into on or after July 17, 2013. The adoption of the new guidance did not have a material impact on the Company's consolidated financial statements.   In July 2013, the FASB issued ASU 2013-11, “Income Taxes (Topic 740): Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists.” The amendments in this ASU provide guidance on the financial statement presentation of an unrecognized tax benefit when a net operating loss carryforward, similar tax loss, or tax credit carryforward exists. An unrecognized tax benefit, or a portion of an unrecognized tax benefit, should be presented in the financial statements as a reduction to a deferred tax asset for a net operating loss carryforward, a similar tax loss, or a tax credit carryforward, except as follows. To the extent a net operating loss carryforward, a similar tax loss, or a tax credit carryforward is not available at the reporting date under the tax law of the applicable jurisdiction to settle any additional income taxes that would result from the disallowance of a tax position or the tax law of the applicable jurisdiction does not require the entity to use, and the entity does not intend to use, the deferred tax asset for such purpose, the unrecognized tax benefit should be presented in the financial statements as a liability and should not be combined with deferred tax assets. The amendments in this ASU are effective for fiscal years, and interim periods within those years, beginning after December 15, 2013. Early adoption is permitted. The amendments should be applied prospectively to all unrecognized tax benefits that exist at the effective date. Retrospective application is permitted. The adoption of the new guidance did not have a material impact on the Company's consolidated financial statements. F-17 EURO TECH HOLDINGS COMPANY LIMITED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS 2 Summary of significant accounting policies (Continued) (x) Recent Accounting Pronouncements (continued) In January 2014, the FASB issued ASU 2014-01, “Investments-Equity Method and Joint Ventures (Topic 323): Accounting for Investments in Qualified Affordable Housing Projects (a consensus of the FASB Emerging Issues Task Force).” The amendments in this ASU permit reporting entities to make an accounting policy election to account for their investments in qualified affordable housing projects using the proportional amortization method if certain conditions are met. Under the proportional amortization method, an entity amortizes the initial cost of the investment in proportion to the tax credits and other tax benefits received and recognizes the net investment performance in the income statement as a component of income tax expense (benefit). The amendments in this ASU should be applied retrospectively to all periods presented. A reporting entity that uses the effective yield method to account for its investments in qualified affordable housing projects before the date of adoption may continue to apply the effective yield method for those preexisting investments. The amendments in this ASU are effective for public business entities for annual periods and interim reporting periods within those annual periods, beginning after December 15, 2014. Early adoption is permitted. The Company is currently assessing the impact that ASU 2014-01 will have on its consolidated financial statements. In January 2014, the FASB issued ASU 2014-04, “Receivables-Troubled Debt Restructurings by Creditors (Subtopic 310-40): Reclassification of Residential Real Estate Collateralized Consumer Mortgage Loans upon Foreclosure (a consensus of the FASB Emerging Issues Task Force).” The amendments in this ASU clarify that an in substance repossession or foreclosure occurs, and a creditor is considered to have received physical possession of residential real estate property collateralizing a consumer mortgage loan, upon either (1) the creditor obtaining legal title to the residential real estate property upon completion of a foreclosure or (2) the borrower conveying all interest in the residential real estate property to the creditor to satisfy that loan through completion of a deed in lieu of foreclosure or through a similar legal agreement. Additionally, the amendments require interim and annual disclosure of both (1) the amount of foreclosed residential real estate property held by the creditor and (2) the recorded investment in consumer mortgage loans collateralized by residential real estate property that are in the process of foreclosure according to local requirements of the applicable jurisdiction. The amendments in this ASU are effective for public business entities for annual periods, and interim periods within those annual periods, beginning after December 15, 2014. The Company is currently assessing the impact that ASU 2014-04 will have on its consolidated financial statements. Management does not believe that any other recently issued but not yet effective accounting pronouncements, if adopted, would have an effect on the accompanying financial statements. F-18 EURO TECH HOLDINGS COMPANY LIMITED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS 3 Other income, net US$’000 US$’000 US$’000 Exchange (loss)/gain, net ) ) 26 Rental income 72 65 56 54 48 82 4 Income taxes The Company is exempt from taxation in the British Virgin Islands (“BVI”). On March 16, 2007, the PRC National People’s Congress passed the Enterprise Income Tax Law (“Income Tax Law”), which became effective January 1, 2008 and applies a unified income tax rate for foreign invested enterprises and domestic enterprise. The Income Tax Law is effective immediately for companies previously subject to higher taxation rates and provides a five-year transition period from its effective date for those enterprises which were established before the effective date of the new tax law and previously entitled to a preferential tax treatment. On December 26, 2007, the State Council and on February 20, 2008 the Ministry of Finance issued implementation guidelines (“Guidelines”) setting out how the transition of tax rates will occur. The Guidelines state that those enterprises which enjoyed a preferential tax rate of 15% are eligible for a graduated rate increase to 25% over the 5-year period beginning from January 1, 2008. The applicable rates under such an agreements for such enterprises are 18%, 20%, 22%, 24% and 25% for 2009, 2010, 2011, 2012, 2013 and thereafter, respectively. In addition, foreign investment manufacturing enterprises which have not fully utilised any preferential tax treatments, such as tax holidays or reduced rates of taxation, will be able to continue to receive them during the transitional period. The Group has applied the applicable rates in relation to deferred tax balances. Euro Tech (Far East) Limited, Euro Tech (China) Limited and ChinaH2O.com Limited provided for Hong Kong profits tax at a rate of 16.5% in year 2013 (2012 and 2011: 16.5%) on the basis of their income for financial reporting purposes, adjusting for income and expense items which are not assessable or deductible for profits tax purposes. Euro Tech Trading (Shanghai) Limited (“ETTS”), a subsidiary of the Company, provides for PRC Enterprise Income Tax at a rate of 25% (2012: 25%, 2011: 24%), after offsetting losses brought forward, if any, on the basis of its income for financial reporting purposes, adjusting for income and expense items which are not assessable or deductible for PRC Enterprise Income Tax purposes. As of December 31, 2013, ETTS had an assessable loss carried forward of US$374,902 as agreed by the local tax authority to offset its profit for the forth coming years (2012: US$287,675). Such loss will expire in 5 years. F-19 EURO TECH HOLDINGS COMPANY LIMITED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS 4 Income taxes (Continued) In accordance with the relevant income tax laws and regulations applicable to foreign investment enterprises in the PRC, Shanghai Euro Tech Limited (“SET”), a subsidiary of the Company, is exempt from the PRC Enterprise Income Tax for two years starting from 2008, after offsetting losses brought forward, if any, followed by a 50% reduction for the next three years thereafter. As of December 31, 2013, SET had an assessable loss carried forward of US$580,835 as agreed by the local tax authority to offset its profit for the forth coming years (2012: US$482,340). Such loss will expire in 5 years. According to the relevant PRC tax rules and regulations, Shanghai Euro Tech Environmental Engineering Limited (“SETEE”) is exempt from the PRC Enterprise Income Tax for two years starting from 2007, after offsetting losses brought forward, if any, followed by a 50% reduction for the next three years thereafter. As of December 31, 2013, SETEE had an assessable loss carried forward of US$1,409,408 as agreed by the local tax authority to offset its profit for the forth coming years (2012: US$1,418,936). Such loss will expire in 5 years. Chongqing Euro Tech Rizhi Technology Co., Ltd, Rizhi Euro Tech Instrument (Shaanxi) Co., Ltd and Guangzhou Euro Tech Environmental Equipment Co., Ltd provide for PRC Enterprise Income Tax at a rate of 25%, after offsetting losses brought forward, if any, on the basis of its income for financial reporting purposes, adjusting for income and expense items which are not assessable or deductible for PRC Enterprise Income Tax purposes. According to the relevant PRC tax rules and regulations, Yixing Pact Environmental Technology Co., Ltd is registered in Shanghai as Foreign Owned Enterprise that are entitled to Enterprise Income Tax rate of 25% (2012 and 2011: 25%). VIEs of the Group provide for PRC Enterprise Income Tax at a rate of 25% (2012 and 2011: 25% ), after offsetting losses brought forward, if any, on the basis of its income for financial reporting purposes, adjusting for income and expense items which are not assessable or deductible for PRC Enterprise Income Tax purposes. Under the New Enterprise Income Tax Law and the implementation rules, profits of the PRC subsidiaries earned on or after January 1, 2008 and distributed by the PRC subsidiaries to foreign holding company are subject to a withholding tax at a rate of 10% unless reduced by tax treaty. Aggregate undistributed earnings of the Company’s subsidiaries located in the PRC that are available for distribution to the Company of approximately US$2.0 million at December 31, 2013 are intended to be reinvested, and accordingly, no deferred taxation has been made for the PRC dividend withholding taxes that would be payable upon the distribution of those amounts to the Company. Distributions made out of pre January 1, 2008 retained earnings will not be subject to the withholding tax. F-20 EURO TECH HOLDINGS COMPANY LIMITED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS 4 Income taxes (Continued) (Loss)/profit before income taxes/(benefit): US$’000 US$’000 US$’000 The PRC and Hong Kong ) 13 ) The provision for income taxes consists of: US$’000 US$’000 US$’000 Current tax expenses: The PRC and Hong Kong 47 ) Total current provision 47 ) Deferred tax benefit: The PRC and Hong Kong 26 25 ) Total deferred provision 26 25 ) The principal reconciling items from income tax computed at the statutory rates and at the effective income tax rates are as follows: US$’000 US$’000 US$’000 Computed tax using respective companies’ statutory tax rates ) 31 ) Change in valuation allowances 33 Under-provision for income tax in prior years - - ) Non-deductible expenses (2 ) ) Total provision for income tax at effective tax rate 73 ) F-21 EURO TECH HOLDINGS COMPANY LIMITED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS 4 Income taxes (Continued) The components of deferred tax assets are as follows: US$’000 US$’000 Tax losses Temporary differences 6 ) Less: Valuation allowances - ) Net deferred tax assets 5 Net income per ordinary share The calculation of the basic and diluted net income per ordinary share is based on the following data: Number of shares Weighted average number of ordinary shares for the purposes of basic net income per share Effect of dilutive potential ordinary shares: Stock options - Weighted average number of ordinary shares for the purposes of diluted net income per share 6 Accounts receivable, net US$’000 US$’000 Accounts receivable Less: Allowance for doubtful debts ) ) The following is an age analysis of past due account receivables as of December 31, 2013 and 2012: US$’000 US$’000 Current 30-59 days past due 60-89 days past due 59 Greater than 90 days F-22 EURO TECH HOLDINGS COMPANY LIMITED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS 7 Prepayments and other current assets Prepayment and other current assets mainly represent deposits for purchases and services, rental and utilities deposits, and prepaid expenses. 8 Inventories US$’000 US$’000 Raw materials Work in progress 47 59 Finished goods Management continuously reviews obsolete and slow moving inventories and assesses the inventory valuation to determine if the provision is deemed appropriate. For the year ended December 31, 2013, and 2012, provision for obsolete and slow moving inventories amounted to US$29,000 and US$10,000, respectively, which were charged to cost of revenue in Consolidated Statements of Income. 9 Property, plant and equipment US$’000 US$’000 Office premises Leasehold improvements Furniture, fixtures and office equipment Motor vehicles Testing equipment 30 87 Less: Accumulated depreciation ) ) US$’000 US$’000 US$’000 Depreciation charge F-23 EURO TECH HOLDINGS COMPANY LIMITED NOTES TO THE CONSOLIDATED ACCOUNTS 10 Interests in affiliates Investments in affiliates are accounted for using the equity method of accounting. The Group acquired 20% equity interests in Zhejiang Tianlan Environmental Protection Technology Co. Ltd, (“Tianlan”), a company incorporated in the PRC for a total consideration of US$4,648,000 in 2007. In 2010, Tianlan increased its share capital and the Group further invested US$262,000 in order to maintain the share holding of 20% in Tianlan. In 2011, Tianlan increased its share capital and the Group further invested US$435,000 in order to maintain the share holding of 20% in Tianlan. A summary of the financial information of the affiliate, Zhejiang Tianlan Environmental Protection Technology Co. Ltd, is set forth below: Balance Sheet: US$’000 US$’000 Current assets Non-current assets Total assets Total liabilities ) ) Total shareholders’ equity Operating results: US$’000 US$’000 Net sales Operating profits/(loss) ) Net profits/(loss) ) F-24 EURO TECH HOLDINGS COMPANY LIMITED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS 10 Interests in affiliates (Continued) The Group acquired 20% of the equity interests in Zhejiang Jia Huan Electronic Co. Ltd., (“Jia Huan”), a company incorporated in the PRC, for approximately US$2,610,000 in 2008. Jia Huan has been in the environmental protection business since 1969 and is based in Jin Hua, Zhejiang. A summary of the financial information of the affiliate, Zhejiang Jia Huan Electronic Co. Ltd, is set forth below: Balance Sheet: US$’000 US$’000 Current assets Non-current assets Total assets Total liabilities ) ) Total shareholders’ equity Operating results: US$’000 US$’000 Net sales Operating profits Net profits 11 Other payables and accrued expenses Other payables and accrued expenses mainly represent deposits received from customers and accruals for operating expenses. F-25 EURO TECH HOLDINGS COMPANY LIMITED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS 12 Ordinary share During the year ended December 31, 2013 and 2012, there was no movement with the Company’s issued ordinary shares and the outstanding share. On January 13, 2013, the company effected a two-for-eleven reverse split of its issued ordinary shares. The information contained hereinreflects retroactive effectof the reverse stock split for all period presented. 13 Goodwill The Company accounts for acquisitions of subsidiaries in accordance with FASB ASC Subtopic 805-10, Business Combinations. Goodwill represents the excess of acquisition cost over the estimated fair value of net assets acquired in relation to the acquisition of Yixing Pact Environmental Technology Co., Ltd and Pact Asia Pacific Limited in 2005. As of December 31, 2013, the Company completed the annual impairment test (i.e. comparing the carrying amount of the net assets, including goodwill, with the fair value of the Company as of December 31, 2013). Based on management’s assessment, the Company determined that there was no impairment of goodwill as of December 31, 2013. 14 Treasury stock The Company authorised a stock buyback program in August 2010 pursuant to which up to 54,546 shares, but not to exceed US$450,000 in value, of the Company’s ordinary share could be purchased in the open market from time to time as market and business conditions warrant.The Company repurchased a total of 6,482 shares of ordinary share during 2010 for considerations of approximately US$49,000. The Company repurchased a total of 16,935 shares of ordinary share during 2011 for considerations of approximately US$94,000. The Company repurchased a total of 8,639 shares of ordinary share during 2012 for considerations of approximately US$33,000. There was no reissuance of treasury stock during each of the three years ended December 31, 2013. F-26 EURO TECH HOLDINGS COMPANY LIMITED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS 15 PRC statutory reserves Under the relevant PRC laws and regulations, the PRC subsidiaries are required to appropriate certain percentage of their respective net income to two statutory funds i.e. the statutory reserve fund and the statutory staff welfare fund.The PRC subsidiaries can also appropriate certain amount of their net income to the enterprise expansion fund. (i) Statutory reserve fund Pursuant to applicable PRC laws and regulations, the PRC subsidiaries are required to allocate at least 10% of the companies’ net income to the statutory reserve fund until such fund reaches 50% of the companies’ registered capital. The statutory reserve fund can be utilised upon the approval by the relevant authorities, to offset accumulated losses or to increase registered capital of the companies, provided that such fund be maintained at a minimum of 25% of the companies’ registered capital. Under the PRC laws and regulations, the Company’s PRC subsidiaries are restricted in their ability to transfer certain of their net assets to the Company in the form of dividend payments, loans or advances.The amounts restricted include paid-in capital and statutory reserves, as determined pursuant to PRC generally accepted accounting principles, totaling US$3,357,000 as at December 31, 2013 (2012:US$3,343,000). (ii) Statutory staff welfare fund Pursuant to applicable PRC laws and regulations, the PRC subsidiaries are required to allocate certain amount of the companies’ net income to the staff welfare fund determined by the Company. The staff welfare fund can only be used to provide staff welfare facilities and other collective benefits to the companies’ employees. This fund is non-distributable other than upon liquidation of the PRC subsidiaries. (iii) Enterprise expansion fund The expansion fund shall only be used to make up losses, expand the PRC subsidiaries’ production operations, or increase the capital of the subsidiaries. The expansion fund can be utilised upon approval by relevant authorities, to convert into registered capital and issue bonus capital to existing investors, provided that such fund be maintained at a minimum of 25% of the companies’ registered capital. F-27 EURO TECH HOLDINGS COMPANY LIMITED NOTES TO THE CONSOLIDATED ACCOUNTS 16 Stock options 2002 Employees’ Stock Option and Incentive Plan and 2002 Officers’ and Directors’ Stock Option and Incentive Plan A total of 53,454 shares and 152,727 shares of ordinary share have been reserved for issuance under the Company’s 2002 Employees’ Stock Option and Incentive Plan (the “2002 Employee Stock Options”) and 2002 Officers’ and Directors’ Stock Option and Incentive Plan (the “2002 D&O Stock Options”), respectively.Both 2002 Employee Stock Options and the 2002 D&O Stock Options provided for the grant of options to its employees as the Company’s Chairman of the Board of Directors and Chief Executive Officer may direct. During the year ended December 31, 2011, 2,291 options and 7,636 options with exercise price of US$4.19 and US$3.18 per share, respectively, were cancelled. During the year ended December 31, 2012, all the remaining unexercised options expired in November 2012. F-28 EURO TECH HOLDINGS COMPANY LIMITED NOTES TO THE CONSOLIDATED ACCOUNTS 16 Stock options (Continued) The Company estimate the fair value of the options granted under the Black-Scholes pricing model. Changes in outstanding options under various plans mentioned above were as follows: Number of options Weighted average exercise price Number of options Weighted average exercise price Number of options Weighted average exercise price US$ US$ US$ Outstanding, beginning of year - - Granted - Cancelled/Expired - - ) Exercised - Outstanding, end of year - Exercisable, end of year - As of December 31, 2013 and 2012, there was no options outstanding. As of December 31, 2013 and 2012, there was no unrecognised stock-based compensation expense related to unvested stock options. The Group adopted the provisions of ASC 718-10, which requires us to recognise expense related to the fair value of our stock-based compensation awards, including employee stock options. The Black-Scholes option-pricing model is used to estimate the fair value of the options granted. This requires the input of subjective assumptions, including the expected volatility of stock price, expected option term, expected risk-free rate over the expected option term and expected dividend yield rate over the expected option term.Because changes in subjective input assumptions can materially affect the fair value estimate, in directors’ opinion, the existing model may not necessarily provide a realisable measure of the fair value of the stock options. Expected volatility is based on historical volatility in the 180 days prior to the issue of the options. Expected option term and dividend yield rate are based on historical trends. Expected risk-free rate is based on US Treasury securities with similar maturities as the expected terms of the options at the date of grant. F-29 EURO TECH HOLDINGS COMPANY LIMITED NOTES TO THE CONSOLIDATED ACCOUNTS 17 Pension plan Prior to December 1, 2000, the Group had only one defined contribution pension plan for all its Hong Kong employees.Under this plan, all employees were entitled to pension benefits equal to their own contributions plus 50% to 100% of individual fund account balances contributed by the Group, depending on their years of service with the Group.The Group was required to make specific contributions at approximately 10% of the basic salaries of the employees to an independent fund management company. With the introduction of the Mandatory Provident Fund Scheme, a defined contribution scheme managed by an independent trustee on December 1, 2000, the Group and its employees who joined the Group subsequently make monthly contributions to the scheme at 5% of the employee’s cash income as defined under the Mandatory Provident Fund legislation.Contributions of both the Group and its employees are subject to a maximum of HK$1,000 per month and thereafter contributions are voluntary and are not subject to any limitation.The Group and its employees made their first contributions in December 2000. As stipulated by the rules and regulations in the PRC, the Group contributes to state-sponsored retirement plans for its employees in Mainland China.The Group contributions range from 12% to 22% of the basic salaries of its employees, and has no further obligations for the actual payment of pension or post-retirement benefits beyond the annual contributions.The state-sponsored retirement plans are responsible for the entire pension obligations payable to retired employees. During the years ended December 31, 2013, 2012 and 2011, the aggregate contributions of the Group to the aforementioned pension plans and retirement benefit schemes were approximately US$353,000, US$364,000 and US$455,000 respectively. 18 Risk factor and Derivative Instruments Financial risk factors The Group’s activities expose it to a variety of financial risks: foreign exchange rate risk and credit risk. (i) Credit risk The Group has no significant concentration of credit risk.The Group has policies in place to ensure that sales of products are made to customers with an appropriate credit history.The Group has policies that limit the amount of credit exposure to any customers. Derivative counterparties and cash transactions are limited to high credit quality banks. F-30 EURO TECH HOLDINGS COMPANY LIMITED NOTES TO THE CONSOLIDATED ACCOUNTS 18 Risk factor and Derivative Instruments (Continued) Financial risk factors (continued) (ii) Foreign exchange risk The Group operates in Hong Kong, the PRC and trades with both local and overseas customers, and is exposed to foreign exchange risk arising from various currency exposures, primarily with respect to purchases in, Hong Kong dollar, Renminbi and Euro.Foreign exchange risk arises from committed and unmatched future commercial transactions, such as confirmed import purchase orders and sales orders, recognised assets and liabilities, and net investment in the PRC operations. The Group uses derivative financial instruments such as foreign exchange contracts to hedge certain foreign currency exposures. The Group’s prevailing risk management policy is to hedge the net committed transactions (mainly sales and import purchases) in each major currency. The Company’s policy generally permits the use of derivatives if they are associated with underlying assets or liabilities, forecasted transactions, or legally binding rights or obligations. There were no such derivatives during the years ended December 31, 2013 and 2012. 19 Related party transactions Other than compensation to directors and stock options available to the directors, there were no transactions with other related parties in the years 2013, 2012 and 2011. 20 Commitments and contingencies (i) Operating leases The Group has various operating lease agreements for office and industrial premises.Rental expenses for the years ended December 31, 2013, 2012 and 2011 were approximately US$277,000, US$291,000 and US$356,000, respectively.Future minimum rental payments as of December 31, 2013, under agreements classified as operating leases with non-cancellable terms amounted to US$266,000 of which US$242,000 are payable in the year 2014 and US$24,000 are payable within years 2015 to 2019. (ii) Banking facilities As at December 31, 2013, 2012 and 2011, the Group had various banking facilities available for overdraft, import and export credits and foreign exchange contracts from which the Group can draw up to approximately US$1,538,000, US$1,538,000 and US$1,154,000 respectively, of which approximately US$690,000, US$302,000 and US$474,000 was utilised for issuance of bank guarantees. F-31 EURO TECH HOLDINGS COMPANY LIMITED NOTES TO THE CONSOLIDATED ACCOUNTS 20 Commitments and contingencies (Continued) (iii) Non-controlling interest put option The Group granted the non-controlling interest of Yixing Pact Environmental Technology Co., Ltd and Pact Asia Pacific Limited a put option, which is effective from 2009, requiring the Group to acquire part or all remaining shares of these two companies at a purchase price per share calculated by 5.2 times of their average net income for the three prior fiscal years divided by total number of shares outstanding at the time of exercise of such option. (iv) Litigation Statements of claim were issued by Yu-Cheng Ling and Xue-Mei Huang (“Plaintiff A”), and Nian-Chong Luo and Li-Shan Cen (“Plaintiff B”) as the plaintiffs against Shanghai Euro Tech Environmental Engineering Company Limited (“SETEE”) as one of the ten defendants (“Defendants”) in civil claims at the People’s Court of TianDong Province, Guangxi, PRC. Plaintiff A and Plaintiff B claimed against Defendants for total compensations of approximately US$64,000 and US$95,000, respectively, for their sons died in a serious fatal traffic accident in September 2010 on the ground that one of the drivers of the accident, (employee of SETEE’s sub-contractor) was performing SETEE’s jobs during the traffic accident and therefore SETEE is liable to assume joint and several liability. The case was heard in court on April 28, 2011. The Tian Dong People’s Court issued a verdict dated September 11, 2011 finding, among other things, that the Company was not liable. One of the Plaintiffs has appealed that verdict to the Baise Intermediate People’s Court, Guangxi Zhuang Autonomous Region, PRC in November 20, 2011.After the hearing on April 23, 2012,the appellate courtissued a verdict dated May 10, 2012 finding, among other things, that the Company was not liable to joint and several liability with the driver, but to bear 30% of the liability of the civil engineer sub-contractor for the amount of US$52,000. Management considers not to appeal as the chance of success is remote. 21 Fair value of financial instruments The carrying values of financial instruments, which consist of cash and cash equivalents, accounts receivable and accounts payable, bills receivable, bills payable, other payables and balances with related companies approximate their fair values due to the short-term nature of these instruments. F-32 EURO TECH HOLDINGS COMPANY LIMITED NOTES TO THE CONSOLIDATED ACCOUNTS 22 Segment information (i) The Group reports under two segments: Trading and manufacturing, and Engineering. Operating income represents total revenues less operating expenses, excluding other expense, interest and income taxes. The identifiable assets by segment are those used in each segment’s operations. Intersegment transactions are not significant and have been eliminated to arrive at consolidated totals. US$’000 US$’000 US$’000 Revenue Trading and manufacturing Engineering Operating (loss)/income Trading and manufacturing ) ) ) Engineering ) Unallocated corporate expenses ) US$’000 US$’000 US$’000 Depreciation: Trading and manufacturing 74 88 Engineering 34 42 45 Capital Expenditures, Gross Trading and manufacturing 31 12 44 Engineering 20 29 19 51 41 63 US$’000 US$’000 Assets Trading and manufacturing Engineering Liabilities Trading and manufacturing Engineering F-33 EURO TECH HOLDINGS COMPANY LIMITED NOTES TO THE CONSOLIDATED ACCOUNTS 22 Segment information (Continued) (ii) Geographical analysis of revenue by customer location is as follows: US$’000 US$’000 US$’000 Revenue - The PRC Hong Kong Others (iii) Long-lived assets (1) Geographical analysis of long-lived assets is as follows: US$’000 US$’000 Hong Kong The PRC Long-lived assets represent property, plant and equipment, net. (iv) Major suppliers Details of individual suppliers accounting for more than 5% of the Group’s purchases are as follows: Supplier A 20 % 10 % 7 % Supplier B 17 % 17 % 10 % Supplier C 8 % 11 % 10 % Supplier D 8 % 7 % 8 % Supplier E 7 % 6 % 6 % Supplier F 7 % 6 % 15 % (v) Major customers No revenue from a single customer exceeds 10% of the Group revenue during the years ended December 31, 2013, 2012 and 2011. F-34 EURO TECH HOLDINGS COMPANY LIMITED NOTES TO THE CONSOLIDATED ACCOUNTS 23 Subsequent events The Company has evaluated all events or transactions that occurred through the date the consolidated financial statements were issued, and has determined that there were no material recognizable nor subsequent events or transactions which would require recognition or disclosure in the consolidated financial statements. F-35 ZHEJIANG TIANLAN ENVIRONMENTAL PROTECTION TECHNOLOGY COMPANY LIMITED AUDITED CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2 CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME/(LOSS) CONSOLDIATED STATEMENTS OF CASH FLOWS AND CHANGES IN SHAREHOLDERS’ EQUITY FOR THE YEARS ENDED DECEMBER 31, 2013, 2 TOGETHER WITH REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-36 Report of Independent Registered Public Accounting Firm To the Directors and Stockholders of Zhejiang Tianlan Environmental Protection Technology Company Limited We have audited the accompanying consolidated balance sheet of Zhejiang Tianlan Environmental Protection Technology Company Limited (the “Company”) and its subsidiaries as of December 31, 2013 and 2012, and the related consolidated statements of operations and comprehensive (loss)/income, changes in shareholders’ equity and cash flows for the years ended December 31, 2013, 2012 and 2011.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated balance sheets of the Company and its subsidiaries as of December 31, 2013 and 2012 and the consolidated results of their operations and their cash flows for the years ended December 31, 2013, 2012 and 2011, in conformity with accounting principles generally accepted in the United States of America. /s/Dominic. K.F. Chan & Co. Dominic. K.F. Chan & Co., Certified Public Accountants Hong Kong, China April 29, 2014 F-37 ZHEJIANG TIANLAN ENVIRONMENTAL PROTECTION TECHNOLOGY COMPANY LIMITED CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2 Note RMB’000 RMB’000 Assets Current assets: Cash and cash equivalents Accounts receivable, net 6 Prepayments and other current assets 7 Inventories 8 Total current assets Property, plant and equipment, net 9 Intangible asset, net 10 Land use right, net 11 Deferred tax assets Total assets Liabilities and shareholders’ equity Current liabilities: Short term borrowings 12 Accounts payable Other payables and accrued expenses 13 Other taxes payable 5 Income tax payable Total current liabilities Commitments and contingencies 19 - - Shareholders’ equity: Share capital61,200,000 shares issued Capital reserve 15 PRC statutory reserves 14 Retained earnings Equity attributable to shareholders of Zhejiang Tianlan Environmental Protection Technology Company Limited Non-controlling interest Total shareholders’ equity Total liabilities and shareholders’ equity The accompanying notes are an integral part of these consolidated financial statements. F-38 ZHEJIANG TIANLAN ENVIRONMENTAL PROTECTION TECHNOLOGY COMPANY LIMITED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME/(LOSS) FOR THE YEARS ENDED DECEMBER 31, 2013, 2 Note RMB’000 RMB’000 RMB’000 Revenue Cost of revenue ) ) ) Gross profit Selling and administrative expenses ) ) ) Operating income/(loss) ) Interest income Interest expenses ) ) ) Other income, net 3 Income before income taxes Income taxes 4 ) ) ) Net income/(loss) ) Net income attributable to non-controlling interest Net income/(loss) attributable to Zhejiang Tianlan Environmental Protection Technology Company Limited’s shareholders ) Other comprehensive income/(loss) Net income/(loss) ) Foreign exchange translation adjustments - - - Comprehensive income/(loss) ) Less: Comprehensive income attributable to non-controlling interest Net income/(loss) attributable to Zhejiang Tianlan Environmental Protection Technology Company Limited’s shareholders ) The accompanying notes are an integral part of these consolidated financial statements. F-39 ZHEJIANG TIANLAN ENVIRONMENTAL PROTECTION TECHNOLOGY COMPANY LIMITED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2013, 2 RMB’000 RMB’000 RMB’000 Cash flows from operating activities: Net income/(loss) ) Adjustments to reconcile net income to net cash provided by operating activities: Depreciation of property, plant and equipment Amortisation of intangible asset Amortisation of land use right (Gain)/loss on disposal of property, plant and equipment ) (Gain)/losson disposal of intangible asset ) 92 - Deferred tax assets ) ) (Increase)/decrease in current assets: Accounts receivable, net ) ) Amounts due from owners - 2 Prepayments and other current assets ) ) ) Inventories ) ) ) Increase/(decrease) in current liabilities: Accounts payable ) Amount due to owner 9 - ) Other payables and accrued expenses ) ) Other taxes payable ) Income tax payable ) ) Net cash provided by/(used in) operating activities ) Cash flows from investing activities: Purchase of intangible asset ) ) ) Purchase of property, plant and equipment ) ) ) Sales proceed from intangible assets - - Sales proced from property, plant and equiqment 69 - - Net cash used in investing activities ) ) ) Cash flows from financing activities: Repayment of bank borrowings ) ) ) Advance of bank borrowings Capital injection - - Dividend paid to owners ) - ) Net cash (used in)/provided by financing activities ) Net (decrease)/increase in cash and cash equivalents ) ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year Supplementary information RMB’000 RMB’000 RMB’000 Interest received Interest paid Income tax paid The accompanying notes are an integral part of these consolidated financial statements. F-40 ZHEJIANG TIANLAN ENVIRONMENTAL PROTECTION TECHNOLOGY COMPANY LIMITED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY FOR THE YEARS ENDED DECEMBER 31, 2013, 2 Share capital Paid-in capital Capital reserve PRC statutory reserves Retained earnings Non-controlling interest Total RMB’000 RMB’000 RMB’000 RMB’000 RMB’000 RMB’000 RMB’000 Balance as of December 31, 2010 - Net profit ) Dividend paid - ) - ) Changed to limited company by shares ) ) ) - - Capital injection - Dividend paid to NCI - ) ) Appropriation of reserves - - - ) - - Balance as of December 31, 2011 - Net loss ) ) ) Appropriation of reserves - - - 2 (2 ) - - Balance as of December 31, 2012 - Net profit - ) Dividend paid - ) - ) Appropriation of reserves - - - ) - - Balance as of December 31, 2013 - The accompanying notes are an integral part of these consolidated financial statements. F-41 ZHEJIANG TIANLAN ENVIRONMENTAL PROTECTION TECHNOLOGY COMPANY LIMITED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS 1 Organisation and principal activities Zhejiang Tianlan Environmental Protection Technology Company Limited (the “Company”) was incorporated in Hangzhou City, Zhejiang Province, the People's Republic of China (“PRC”) on May 18, 2000 as a wholly domestic owned enterprise. On August 6, 2007, Euro Tech (Far East) Limited and Beijing International Trust Investment Company Limited acquired 20% and approximately 3% of the equity interest of the Company. Upon the completion of the transaction, the Company changed from a wholly domestic owned enterprise to a sino-foreign joint venture enterprise with an operating period up to August 5, 2037. On August 30, 2011, the Company changed from a sino-foreign joint venture enterprise to a limited company by shares. The principal activities of the Company are engaged in flue gas desulphurization, dust removal, flue gas denitration and purification of diversified industrial waster gas. Details of the Company’s subsidiaries are summarised as follows: Name Percentage of equityownership Place ofincorporation Principal activities Hangzhou Tianlan Environmental Engineering and Design Company Limited % % PRC Provision of maintenance services of environmental protection equipment Hangzhou Tianlan Environmental Protection Equipments Company Limited 51
